DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 11, 22, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. in view of Zurcher et al.

	There is disclosed in Siegel a water preparation system, comprising: a water input 124; one or more water filters 128; a water cooling means and a water heating means (para. 0039); multiple cartridges 134, 144, 152 containing water enhancements such as carbon dioxide, flavors and sweeteners; a processor 138; input components 168, and output components (signals); a memory, associated with the processor, the memory storing recipes for preparing water under the direction of the processor; a wireless communication interface 104 including a second 
	Zurcher discloses means (RFID code, bar code and a reader, para. 0048) for identifying information about a type of flavoring capsule 
	It would have been obvious to one skilled in the art to provide the system of Siegel with the identifying means disclosed in Zurcher, in order to identify and ensure proper selection of a desired enhancement.
	In regards to claim 5, it would have been obvious to one skilled in the art to substitute the cartridge housings of Siegel with the rotatable cartridge carousel disclosed in Zurcher, in order to allow access to the cartridges without removal from the housing.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. in view of Zurcher et al., as applied to claims above, and further Menon et al.
	Menon discloses that it is old and well known to make use of a reverse-osmosis filter 12 to remove contaminents from a water supply, the filter including waste water output WWO.
	It would have been obvious to one skilled in the art to provide the filter arrangement of Siegel, as modified by Zurcher, with the reverse-.
Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. in view of Suh et al.
	Suh discloses that it is known in the art to share recipes (para. 0294) from a beverage preparation system with user of another beverage preparation system.
	It would have been obvious to one skilled in the art to modify the processing system of Siegel with the teachings of Suh, in order to allow production of the same beverage on a separate device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761